Title: From Benjamin Franklin to John Hughes, 9 August 1765
From: Franklin, Benjamin
To: Hughes, John


Dear Friend
London, Aug. 9. 1765
Since my last I have received your Favour of June 20. The Account you give me of the Indiscretion of some People with you, concerning the Government here, I do not wonder at. ’Tis of a Piece with the rest of their Conduct. But the Rashness of the Assembly in Virginia is amazing! I hope however that ours will keep within the Bounds of Prudence and Moderation; for that is the only way to lighten or get clear of our Burthens.
As to the Stamp-Act, tho’ we purpose doing our Endeavour to get it repeal’d, in which I am sure you would concur with us, yet the Success is uncertain. If it continues, your undertaking to execute it may make you unpopular for a Time, but your Acting with Coolness and Steadiness, and with every Circumstance in your Power of Favour to the People, will by degrees reconcile them. In the meantime, a firm Loyalty to the Crown and faithful Adherence to the Government of this Nation, which it is the Safety as well as Honour of the Colonies to be connected with, will always be the wisest Course for you and I to take, whatever may be the Madness of the Populace or their blind Leaders, who can only bring themselves and Country into Trouble, and draw on greater Burthens by Acts of rebellious Tendency.
In mine of June 29. I sent you the Bill of Fees I had paid, amounting to £5 10s. 0d. Since which I have paid another Demand of £2 4s. 6d. Treasury Fees for a second Warrant, &c. the first not having included the Lower Counties. I now send with this, your Commission, with a Letter from the Secretary of the Stamp Office, with whom you are to correspond.
As to our Petition, the new Secretary of State, General Conway, has appointed next Wednesday to give us an Audience upon it, when I suppose it will be presented. And I have very little doubt of a favourable Progress and advantageous Issue. I am, my dear Friend, Yours affectionately
B Franklin
John Hughes Esqr
